



Exhibit 10.49
Cheniere Retirement Policy


1.0
Objective

This Retirement Policy (this “Policy”) is designed to reward eligible employees
of Cheniere Energy, Inc. and its subsidiaries (collectively, the “Company”) for
their service and tenure.
2.0
Scope

This Policy is limited to employees located in the United States. For the
avoidance of doubt, this Policy is not applicable in any jurisdictions outside
of the United States.
2.1
Location

United States
2.2
Exceptions

There are no exceptions
3.0
Policy

3.1
Definition of Qualifying Retirement

A “Qualifying Retirement” is a voluntary resignation by an employee who
satisfies the Rule of 72 based on the sum of (i) the employee’s age and (ii)
full years of service with the Company and/or its affiliates, provided that the
employee also meets the following criteria:
•
Employee must be at least age 60 and have at least 4 years of service with the
Company and/or its affiliates (such age and years of service, the “Retirement
Criteria”).

•
Employee must provide Human Resources with a written notice of his or her
planned retirement date at least three (3) months in advance thereof; however,
the Company may eliminate, or decrease the length of, the notice period in its
sole discretion.

•
Circumstances constituting “Cause” (as defined in any Company severance plan or
employment agreement to the extent applicable to the Employee) do not exist at
any time on or after the date of the Employee’s written notice of retirement.

•
The Chief Executive Officer of the Company is not eligible for a Qualifying
Retirement under this Policy, and accordingly, no retirement by the Chief
Executive will be deemed to be a Qualifying Retirement.

•
Non-US employees, other than those on expatriate assignment from the US are not
eligible for Qualifying Retirements under this Policy.

The determination of whether an employee satisfies the criteria for a Qualifying
Retirement shall be determined by the Company in its sole discretion.
3.2
Retirement Treatment

With respect to Covered Incentive Awards (as defined below) granted under the
Company’s Annual Long-Term Performance Incentive Program on or after the
Effective Date, and subject to the exclusions below, following a Qualifying
Retirement, the employee will be entitled to:
•
Accelerated vesting of the Employee’s outstanding unvested time-based equity or
equity-based incentive awards (“Time-based Awards”), provided that the awards
were granted at least six (6) months prior to the Qualifying Retirement; and

•
Continued vesting of a pro rata portion of each outstanding unvested
performance-based equity or equity-based incentive awards (“Performance
Awards”), provided that the awards were granted at least






--------------------------------------------------------------------------------





six (6) months prior to the Qualifying Retirement, with proration determined by
a fraction (not to exceed 1), the numerator of which is the whole number of
months elapsed during the applicable performance period the Eligible Employee
was employed (or if longer, during the service vesting period the Eligible
Employee was employed), and the denominator of which is the whole number of
months in the performance period (or, if longer, in the service vesting period)
with respect thereto, which shall vest, if at all, based on actual results at
the end of such performance period(s). For purposes of this calculation, the
service vesting period shall be the period from the grant date through the date
on which (but for the Qualifying Retirement) the employee would have otherwise
been required to remain employed in order to vest in such Incentive Award.
The Company will waive the continuous employment vesting provisions set forth in
any Covered Incentive Awards (as described below) granted prior to the Effective
Date (excluding any Covered Incentive Awards granted under the Annual Long Term
Performance Incentive Program) (collectively, the “Prior Incentive Awards”) that
are held by employees who satisfy the criteria for Qualifying Retirements, as
determined by the Company in its sole discretion. Following a Qualifying
Retirement, all Prior Incentive Awards will continue to vest in accordance with
the terms under the grant agreement(s), notwithstanding any continuous service
conditions; however, except as otherwise determined by the Company, Prior
Incentive Awards will remain subject to the applicable performance-based vesting
conditions, if any.
With respect to certain Covered Incentive Awards, meeting the Retirement
Criteria, even in the absence of a Qualifying Retirement, may result in taxation
of the Covered Incentive Award at the time the Retirement Criteria are
satisfied.
Notwithstanding anything in the Policy to the contrary, the Company may not
waive any performance- based vesting conditions in Covered Incentive Awards that
are intended to qualify as “qualified performance-based compensation” under Code
Section 162(m), as determined by the Company in its sole discretion.
3.3
Covered Incentive Awards

The retirement provisions and this Policy will apply to all long-term equity and
cash-based awards outstanding on the Effective Date of this Policy and, except
as otherwise provided in this Policy or determined by the Company, to long-term
equity and cash-based awards granted after the Effective Date of this Policy
(collectively, “Covered Incentive Awards”).
The retirement provisions are intended to be applied only to regular long-term
incentive awards and not one-time, special, and/or retention-based awards,
subject to the discretion of the Company. Accordingly, except as otherwise
determined by the Company on a case-by-case basis, this Policy shall not apply
to, and “Covered Incentive Awards” shall not include: (i) new hire awards; (ii)
special retention awards; (iii) other awards not part of any annual long-term
incentive compensation program or to awards under any annual cash bonus program;
(iv) outstanding time-based awards granted within six (6) months prior to the
Qualifying Retirement; or (v) outstanding performance-based awards granted
within six (6) months prior to the Qualifying Retirement.
For the avoidance of doubt, and subject to the exclusions from Covered Incentive
Awards above, the retirement provisions, and this Policy, will apply to the
following awards outstanding on the Effective Date of this Policy:
•
All outstanding Restricted Stock Awards under Trains 3-4; and/or

•
All outstanding Phantom Unit Awards under the 2014-2018 Long-Term Cash Incentive
Program.

In addition, the retirement provisions, and this Policy, will apply to any
long-term cash and/or phantom unit awards granted after the effective date of
this Policy or any other annual or long-term incentive compensation plan or
program adopted after the effective date of this Policy, except as otherwise
determined by the Company on a case-by-case basis or otherwise provided in the
applicable plan, program or award agreements.
3.4
Conditions to Retirement Treatment

The accelerated vesting or the Company’s waiver of the continuous employment
vesting conditions, as applicable, of certain Covered Incentive Awards is
subject to the employee’s execution and non-revocation of a release of claims in
the form provided by the Company at (or within a specified time after) the time
of





--------------------------------------------------------------------------------





retirement. In the event that the period in which the employee may consider the
release of claims begins in one taxable year and ends in a subsequent taxable
year, then any shares or cash payable as a result of vesting under this Policy
will be delivered in such subsequent taxable year. Additionally, vesting is
subject to compliance with the restrictive covenant provisions described below
and any applicable performance vesting conditions that may apply to the Covered
Incentive Awards. If the agreement governing the applicable Covered Incentive
Award addresses a release of claims, the provisions of such agreement regarding
the release shall govern. If the agreement governing the applicable Covered
Incentive Award does not address a release of claims, then the Company shall
determine the form of and timing requirements with respect to such release. In
the event that a Covered Incentive Award is required to be settled prior to the
release of claims becoming irrevocable, the employee shall be required to
promptly repay or return to the Company all cash and property received with
respect to such Covered Incentive Award in the event such release does not
become irrevocable during the permitted period. The restrictive covenant
provisions will apply for the duration of the vesting schedule for any unvested
Covered Incentive Award(s), and the employee’s failure to comply with the
restrictive covenant provisions will result in the immediate forfeiture of any
then-outstanding Covered Incentive Awards.
3.5
Restrictive Covenants

If, during employment or subsequent to a Qualifying Retirement, the employee
violates any of the restrictions below, he or she will immediately forfeit all
Covered Incentive Awards covered by this Policy that are outstanding at the time
of such violation.
•
During employment or subsequent to a Qualifying Retirement, the employee will
not, directly or indirectly, do any of the following or assist any other person,
firm or entity to do any of the following: (a) solicit on behalf of another
person or entity, the employment or services of, or hire or retain, any person
who is employed by or is a substantially full-time consultant or independent
contractor to the Company or any of its subsidiaries or affiliates, or was
within six (6) months prior to the action; or (b) otherwise knowingly interfere
in any material respect with the business of the Company or any of its
subsidiaries or affiliates or the relationship with any vendor or supplier that
existed prior to the date of termination of the employee’s employment with the
Company.

•
During employment or subsequent to a Qualifying Retirement, the employee shall
not make or publish any disparaging statements (whether written, electronic or
oral) regarding, or otherwise malign the business reputation of, the Company,
its present and former owners, officers, employees, shareholders, directors,
partners, attorneys, agents and assignees, and all other persons, firms,
partnerships, or corporations in control of, under the direction of, or in any
way presently or formerly associated with the Company (each, a “Released Party”
and collectively the “Released Parties”).

•
During employment or subsequent to a Qualifying Retirement, the employee shall
maintain the confidentiality of the following information: proprietary technical
and business information relating to any Company plans, analyses or strategies
concerning international or domestic acquisitions, possible acquisitions or new
ventures; development plans or introduction plans for products or services;
unannounced products or services; operation costs; pricing of products or
services; research and development; personnel information; manufacturing
processes; installation, service, and distribution procedures and processes;
customer lists; any know-how relating to the design, manufacture, and marketing
of any of the Company's services and products, including components and parts
thereof; non-public information acquired by the Company concerning the
requirements and specifications of any of the Company's agents, vendors,
contractors, customers and potential customers; non-public financial
information, business and marketing plans, pricing and price lists; non-public
matters relating to employee benefit plans; quotations or proposals given to
agents or customers or received from suppliers; documents relating to any of the
Company's legal rights and obligations; the work product of any attorney
employed by or retained by the Company; and any other information which is
sufficiently confidential, proprietary, secret to derive economic value from not
being generally known including with respect to intellectual property
inventions, and work product. The foregoing shall not apply to information that
the employee is required to disclose by applicable law, regulation or legal
process (provided that the employee provides the Company with prior notice of
the contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate






--------------------------------------------------------------------------------





protection of such information). Notwithstanding the foregoing, nothing in this
Agreement prohibits employee from reporting possible violations of federal law
or regulation to any government agency or entity or making other disclosures
that are protected under whistleblower provisions of law. An employee does not
need prior authorization to make such reports or disclosures and is not required
to notify the Company that he has made any such report or disclosure.
•
For employees who attain Qualifying Retirement from a position of a director
level or above, during employment and for one (1) year subsequent to a
Qualifying Retirement, to protect the confidential information of the Company,
following the Qualifying Retirement, the employee shall not, directly or
indirectly, alone or jointly, with any person or entity, participate in, engage
in, consult with, advise, be employed by, own (wholly or partially), possess an
interest in, solicit the business of the vendors, suppliers or customers of the
Company for, or in any other manner be involved with, any business or person
that is engaged in business activities anywhere in the Territory that are
competitive with the Business. Notwithstanding the foregoing, the employee shall
not be prohibited from passively owning less than 1% of the securities of any
publicly-traded corporation. For purposes of this paragraph, “Territory” means
anywhere in which the Company engages in Business and “Business” means the
business of (i) selling, marketing, trading or distributing liquefied natural
gas and/or (ii) designing, permitting, constructing, developing or operating
liquefied natural gas facilities and/or (iii) trading natural gas on behalf of a
liquefied natural gas facility or facilities. The employee agrees that the
covenants contained in this paragraph are reasonable and desirable to protect
the Confidential Information of the Company. Notwithstanding the foregoing, the
employee shall not be prohibited from being employed by, or consulting for, an
entity that has a division immaterial to the business of such entity in the
aggregate, which division may compete with, or could assist another in competing
with, the Company in the Business in the Territory (a “Competitive Division”),
so long as the employee is not employed in, and does not perform work for or
otherwise provide services to, the Competitive Division.

The Company (in its sole discretion) may elect to subject employees to
additional or other restrictive covenants in consideration for the special
treatment of their long-term equity and cash awards under this Policy or
otherwise. These covenants shall be without limitation to such additional or
other restrictions.
3.6
Tax Matters; No Guarantee of Tax Consequences

In the event the Company determines that this Policy results in a taxable event
for a retiree or eligible employee with respect to the foregoing Covered
Incentive Awards, except as otherwise agreed in writing by the employee and the
Company, any federal, state and local income, employment and other taxes
required to be withheld by the Company in connection with the vesting of such
restricted stock awards, or sooner upon the lapse of a substantial risk of
forfeiture thereon for purposes of Code Section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”) shall be effectuated, as specified by the
Company, by either the Company withholding delivery of a number of shares of
common stock of the Company having a fair market value equal to the minimum
amount of such tax withholding obligations determined at the time of taxation at
the minimum withholding tax rate required by the Code or by the employee writing
a check, acceptable to the Company, to the Company equal to such amount.
The Covered Incentive Awards subject to this Policy are subject to all federal,
state and local income, employment, and other taxes, and any required
withholding in connection with such taxes. This Policy is intended to be exempt
from, or to comply with, the requirements of Section 409A of the Code, and this
Policy shall be interpreted accordingly; provided that in no event whatsoever
shall the Company or any of its affiliates be liable for any additional tax,
interest or penalties that may be imposed on an employee by Code Section 409A or
any damages for failing to comply with Code Section 409A or damages for
noncompliance. The Company makes no commitment or guarantee to the employee that
any federal, state or other tax treatment will (or will not) apply or be
available to any person eligible for benefits under this Agreement.
Notwithstanding anything in this Policy to the contrary, in the event that an
employee is deemed to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Code Section 409A shall be made to the employee prior to the date
that is six (6) months after the date of the employee’s “separation from
service” (as defined in Section 409A) or, if earlier, the employee’s date





--------------------------------------------------------------------------------





of death. Following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Code Section 409A that is also a business day.
3.7
No Right to Continued Employment

Nothing in this Policy shall confer upon any employee any right to continue in
the employ of the Company or any of its affiliates or interfere in any way with
the right of the Company or any of its affiliates to terminate the employment of
any employee for any reason or no reason at any time.
3.8
Interpretation

The Company may interpret and construe the terms and application of this Policy.
All actions taken by the Company in accordance with the immediately preceding
sentence shall be final and binding on all persons.
3.9
Policy Will Not Prevent Clawback

This Policy shall not be construed to prevent the forfeiture or divestiture of
any Covered Incentive Award if otherwise contemplated under the terms of any
restrictive covenant agreement or clawback policy applicable to an employee or
former employee.
3.10
Amendment; Termination; Conflict

This Policy can be amended, modified, or terminated at any time at the
discretion of the Company or the Board, provided it shall not affect any
employees who retire or have previously delivered written notice of retirement
prior to such amendment, modification, or termination. In the event of any
conflict between the terms of this Policy and the terms of the applicable equity
incentive plan, the terms of the applicable equity incentive plan shall control.
4.0
Policy Governance

The Chief Human Resources Officer is the owner of this Policy and shall be
accountable for ensuring compliance with Records and Information Management &
Standards policies. The Company holds all property rights while owners have
management accountability.
5.0
Recordkeeping

This Policy and all records generated from this Policy shall be managed and
retained during their lifecycle according to the Information Management Policy
and the Records Retention Schedule.
6.0
References

6.1
Regulatory

6.2
External

6.3
Internal

7.0
Definitions

8.0    Attachments



